UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period:	July 1, 2014 – December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamSmall Cap GrowthFund Semiannual report12 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector — not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in today’s markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees February 13, 2015 Performance snapshot Annualized total return (%) comparison as of 12/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. *Returns for the six-month period are not annualized, but cumulative. 4     Small Cap Growth Fund Interview with your fund’s portfolio manager Pam Gao, CFA Pam, what can you tell us about investing conditions for the six-month reporting period ended December31, 2014? The U.S. stock market encountered quite a bit of turbulence during this period. Stocks had been advancing without much volatility in the first half of 2014, but this changed, especially in October, when stocks declined nearly 10% in response to global geopolitical tensions, slowing growth in Europe and China, and falling oil prices. Stocks recovered by the end of October, but experienced declines again in December. The market recovered from that downturn as well, and the broad U.S. stock market, as measured by the S&P 500 Index, managed to deliver a 6% gain for the period. Much of the investor nervousness was caused by oil prices, which plummeted more than 40% from June to December, when they hit a five-year low. Prices fell in response to greater oil supplies, combined with reduced energy demand. Domestic oil production has increased due to advanced extraction techniques, like hydraulic fracturing. While savings gained from lower heating and gasoline costs helped boost consumer confidence, the oil price declines caused severe weakness in the performance of stocks in the energy sector. How did small-cap stocks and the fund perform for the period? Small-cap growth stocks, which are the focus of this fund, did not perform as well as stocks Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 12/31/14. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. Small Cap Growth Fund     5 of large and midsize companies. However, they performed better than small-cap value stocks, which were essentially flat for the period. The fund underperformed its benchmark, the Russell 2000 Growth Index, but delivered a better return than the average for funds in its Lipper peer group, Small-Cap Growth Funds. Within the fund’s portfolio, what were some holdings that helped performance for the period? The top performer for the period was the stock of Cubist Pharmaceuticals, a company that specializes in developing antibacterial drugs for use in hospitals. The stock advanced during the period, particularly after the announcement that Cubist was being acquired by Merck, a large U.S. pharmaceutical company, for $8.4 billion. Cubist was no longer held in the fund’s portfolio at the close of the period. Another top contributor to fund performance was specialty drug firm AMAG Pharmaceuticals. The company, which focuses on treatments for anemia and cancer care, announced in September that it was acquiring Lumara Health, a privately held pharmaceutical company specializing in women’s health, including a product designed to reduce the risk of preterm birth. Investors apparently approved of the deal, as AMAG’s stock advanced to a four-year high following the announcement. Rounding out the top three performers was an emerging biopharmaceutical company. The stock of Receptos, which specializes in developing treatments for immune disorders, was a portfolio highlight for the period. The company’s key product — currently known as RPC1063 — is in testing for the treatment of multiple sclerosis and inflammatory bowel disease. Receptos’s share price advanced significantly during the period, particularly in late October, when the company announced Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 12/31/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Small Cap Growth Fund “Small U.S. companies, many of which don’t rely heavily on overseas markets for their growth, may benefit in the current economic environment.” Pam Gao the success of mid-stage testing for RPC1063. We believe Receptos continues to offer attractive growth potential as it works to develop treatments for an array of autoimmune diseases. Could you discuss some stocks that held back performance for the period? One detractor was the stock of ITT Educational Services, a company that provides accredited, technology-oriented degree programs. The stock has underperformed due to declining new enrollments, continued regulatory scrutiny of the company, and ongoing uncertainty related to ITT’s legacy private student loan programs. By the close of the period, ITT Educational Services had been sold from the portfolio. The steep decline in oil prices took its toll on a number of holdings in the fund’s portfolio. The biggest detractor for the period was Callon Petroleum, an independent oil and natural gas company that focuses on production in the Permian Basin region of Texas. Businesses that supply equipment and services to oil producers were also hurt by plummeting energy prices. One example in the portfolio was Key Energy Services, a Texas company that provides rig-based well services to major oil companies as well as to independent oil and natural gas production companies. Key Energy was no longer in the portfolio at the close of the period. What is your outlook for the U.S. stock market and the fund? At the close of 2014, it appeared that the United States may have one of the strongest Top 10 holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Small Cap Growth Fund     7 economies in the coming year. Our outlook is less optimistic for other regions. For example, economic growth has weakened in Europe, and emerging markets, particularly China, have slowed even more dramatically and don’t appear to offer much strength in the near term. Small U.S. companies, many of which don’t rely heavily on overseas markets for their growth, may benefit in the current economic environment. In addition, we believe the U.S. consumer could be a driver of stock performance for several reasons, such as low energy prices, a healing housing market, and improving employment data along with moderate wage growth. Regardless of the macroeconomic environment, we will stay focused on our research and our investment process of targeting smaller companies that, in our view, have sound business models and steadily growing cash flows. Thanks for bringing us up to date, Pam. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Pam Gao has an M.B.A. from the State University of New York at Binghamton, M.S. degrees in Applied Statistics and Financial Mathematics from Worcester Polytechnic Institute, and a B.S. from Beijing Jiaotong University. She has been in the investment industry since she joined Putnam in 2000. Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Small Cap Growth Fund IN THE NEWS Citing deteriorating economic conditions in the eurozone and emerging markets, the World Bank recently reduced its outlook for global economic growth. The Washington-based institution expects the global growth rate to rise moderately, by 3.0% in 2015, below its earlier forecast of 3.4%. World Bank economists see plummeting oil prices, down more than 50% since June2014, as having a mixed effect around the world. For the United States, the drop in oil prices has boosted consumer spending. As such, the bank increased its U.S. growth estimate by 0.2%, to 3.2%. Meanwhile, the bank’s economists noted that the oil price plunge was failing to generate growth in Europe and Japan, while moving major oil-exporting countries toward recession. Small Cap Growth Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (12/31/97) (3/18/02) (3/18/02) (3/18/02) (12/1/03) (11/3/03) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Annualaverage (life of fund) 11.13% 10.74% 10.74% 10.74% 10.30% 10.30% 10.59% 10.35% 10.86% 11.31% 10 years 79.18  68.88  69.20  69.20  66.17  66.17  70.54  64.57  74.83  83.74  Annualaverage 6.01  5.38  5.40  5.40  5.21  5.21  5.48  5.11  5.75  6.27  5 years 111.82  99.64  104.63  102.63  104.03  104.03  106.67  99.44  109.28  114.54  Annualaverage 16.20  14.83  15.40  15.17  15.33  15.33  15.63  14.81  15.92  16.49  3 years 71.99  62.10  68.44  65.44  68.13  68.13  69.48  63.55  70.67  73.30  Annualaverage 19.81  17.47  18.98  18.27  18.91  18.91  19.23  17.82  19.51  20.11  1 year 1.99  –3.88  1.24  –3.76  1.21  0.21  1.49  –2.06  1.72  2.24  6 months 2.23  –3.65  1.85  –3.15  1.86  0.86  1.98  –1.59  2.08  2.37  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10     Small Cap Growth Fund Comparative index returns For periods ended 12/31/14 Russell 2000 Growth Index Lipper Small-Cap Growth Funds category average* Annual average (life of fund) 6.19%    7.73%    10 years 126.99     116.65     Annual average 8.54     7.91     5 years 117.34     108.84     Annual average 16.80     15.75     3 years 73.41     65.49     Annual average 20.14     18.19     1 year 5.60     2.23     6 months 3.31     1.80     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/14, there were 545, 530, 464, 408, 286, and 118 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/14 Class A Class B Class C Class M Class R Class Y Share value Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue 6/30/14 $29.13 $30.91 $26.46 $26.36 $27.34 $28.33 $28.40 $29.91 12/31/14 29.78 31.60 26.95 26.85 27.88 28.89 28.99 30.62 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Small Cap Growth Fund     11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/14 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Annualized expense ratio for the six-month period ended 12/31/14 1.22% 1.97% 1.97% 1.72% 1.47% 0.97% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from July 1, 2014, to December 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.22 $10.02 $10.02 $8.76 $7.49 $4.95 Ending value (after expenses) $1,022.30 $1,018.50 $1,018.60 $1,019.80 $1,020.80 $1,023.70 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12     Small Cap Growth Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended December 31, 2014, use the following calculation method. To find the value of your investment on July 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.21 $10.01 $10.01 $8.74 $7.48 $4.94 Ending value (after expenses) $1,019.06 $1,015.27 $1,015.27 $1,016.53 $1,017.80 $1,020.32 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Small Cap Growth Fund     13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Growth Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14     Small Cap Growth Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2014, Putnam employees had approximately $483,000,000 and the Trustees had approximately $140,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Small Cap Growth Fund     15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16     Small Cap Growth Fund The fund’s portfolio 12/31/14 (Unaudited) COMMON STOCKS (100.2%)* Shares Value Aerospace and defense (1.5%) Astronics Corp. †S 14,469 $800,280 Engility Holdings, Inc. † 19,600 838,880 Sparton Corp. † 25,387 719,468 2,358,628 Air freight and logistics (0.3%) XPO Logistics, Inc. † 11,800 482,384 482,384 Airlines (1.8%) Hawaiian Holdings, Inc. †S 39,411 1,026,657 JetBlue Airways Corp. †S 66,700 1,057,862 Spirit Airlines, Inc. † 9,177 693,598 2,778,117 Auto components (2.3%) Cooper Tire & Rubber Co. 26,900 932,085 Dana Holding Corp. 21,700 471,758 Tenneco, Inc. † 11,260 637,429 Tower International, Inc. † 24,900 636,195 Visteon Corp. † 7,800 833,508 3,510,975 Banks (1.0%) Customers Bancorp, Inc. † 24,200 470,932 First NBC Bank Holding Co. † 13,400 471,680 PacWest BancorpS 12,796 581,706 1,524,318 Biotechnology (7.8%) ACADIA Pharmaceuticals, Inc. †S 21,600 685,800 Alkermes PLC † 8,324 487,453 AMAG Pharmaceuticals, Inc. † 35,625 1,518,338 Ariad Pharmaceuticals, Inc. †S 124,100 852,567 Array BioPharma, Inc. †S 60,910 288,104 Biospecifics Technologies Corp. † 11,376 439,341 Conatus Pharmaceuticals, Inc. † 8,804 61,628 Dynavax Technologies Corp. †S 35,260 594,484 Enanta Pharmaceuticals, Inc. † 8,300 422,055 Inovio Pharmaceuticals, Inc. †S 14,900 136,782 Insys Therapeutics, Inc. † 18,345 773,425 Isis Pharmaceuticals, Inc. †S 16,981 1,048,407 Merrimack Pharmaceuticals, Inc. †S 60,700 685,910 NPS Pharmaceuticals, Inc. † 21,054 753,102 Prothena Corp. PLC (Ireland) † 26,100 541,836 Puma Biotechnology, Inc. † 2,500 473,175 Receptos, Inc. † 7,704 943,817 Repligen Corp. †S 29,174 577,645 TESARO, Inc. †S 11,700 435,123 Threshold Pharmaceuticals, Inc. †S 68,800 218,784 Trevena, Inc. † 33,600 200,928 12,138,704 Small Cap Growth Fund     17 COMMON STOCKS (100.2%)* cont. Shares Value Building products (1.3%) Continental Building Products, Inc. † 34,900 $618,777 PGT, Inc. † 60,000 577,800 Trex Co., Inc. †S 17,870 760,905 1,957,482 Capital markets (0.7%) KCG Holdings, Inc. Class A † 51,300 597,645 WisdomTree Investments, Inc. 28,300 443,603 1,041,248 Chemicals (2.2%) Innophos Holdings, Inc. 9,161 535,460 Innospec, Inc. 20,933 893,839 LSB Industries, Inc. †S 24,030 755,503 OM Group, Inc. 18,700 557,260 Tronox, Ltd. Class AS 10,646 254,226 Zep, Inc. 23,340 353,601 3,349,889 Commercial services and supplies (1.7%) G&K Services, Inc. Class A 8,100 573,885 InnerWorkings, Inc. †S 53,500 416,765 KAR Auction Services, Inc. 20,225 700,796 MSA Safety, Inc. 10,442 554,366 Performant Financial Corp. † 61,800 410,970 2,656,782 Communications equipment (2.5%) ARRIS Group, Inc. † 7,822 236,146 Aruba Networks, Inc. † 14,959 271,955 CalAmp Corp. †S 45,570 833,931 EchoStar Corp. Class A † 18,004 945,210 Extreme Networks, Inc. † 54,400 192,032 Plantronics, Inc. 6,141 325,596 Ruckus Wireless, Inc. †S 38,695 465,114 ShoreTel, Inc. † 42,000 308,700 Ubiquiti Networks, Inc. 7,586 224,849 3,803,533 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 4,944 295,750 295,750 Consumer finance (1.2%) Credit Acceptance Corp. † 3,704 505,263 Encore Capital Group, Inc. †S 16,173 718,081 PRA Group, Inc. † 12,182 705,703 1,929,047 Distributors (0.6%) Core-Mark Holding Co., Inc. 15,692 971,806 971,806 Diversified consumer services (0.6%) Bright Horizons Family Solutions, Inc. † 9,965 468,455 Grand Canyon Education, Inc. † 11,385 531,224 999,679 Diversified financial services (0.2%) Gain Capital Holdings, Inc. 36,400 328,328 328,328 18     Small Cap Growth Fund COMMON STOCKS (100.2%)* cont. Shares Value Diversified telecommunication services (1.3%) IDT Corp. Class B 25,900 $526,029 Inteliquent, Inc. 37,057 727,429 Iridium Communications, Inc. †S 33,370 325,358 magicJack VocalTec, Ltd. (Israel) †S 48,600 394,632 1,973,448 Electrical equipment (2.5%) AZZ, Inc. 12,086 567,075 EnerSys 15,866 979,250 Franklin Electric Co., Inc.S 19,158 719,000 Generac Holdings, Inc. †S 16,384 766,116 GrafTech International, Ltd. † 121,094 612,736 Polypore International, Inc. †S 6,448 303,378 3,947,555 Electronic equipment, instruments, and components (1.3%) Anixter International, Inc. 6,697 592,417 MTS Systems Corp. 6,791 509,529 SYNNEX Corp.S 11,200 875,392 1,977,338 Energy equipment and services (0.9%) ION Geophysical Corp. † 159,700 439,175 Matrix Service Co. † 28,900 645,048 U.S. Silica Holdings, Inc.S 12,100 310,849 1,395,072 Food and staples retail (0.3%) Andersons, Inc. (The) 9,000 478,260 478,260 Food products (1.1%) Boulder Brands, Inc. †S 13,922 153,977 Cal-Maine Foods, Inc. 8,000 312,240 Limoneira Co.S 14,200 354,716 Pinnacle Foods, Inc. 13,800 487,140 Sanderson Farms, Inc.S 5,200 436,930 1,745,003 Health-care equipment and supplies (7.5%) Accuray, Inc. † 58,860 444,393 Alere, Inc. † 25,885 983,630 AtriCure, Inc. † 16,914 337,603 Conmed Corp. 10,543 474,013 DexCom, Inc. † 12,079 664,949 GenMark Diagnostics, Inc. † 57,103 777,172 Globus Medical, Inc. Class A † 26,104 620,492 Greatbatch, Inc. † 16,227 799,991 Hill-Rom Holdings, Inc. 14,740 672,439 ICU Medical, Inc. † 11,895 974,201 Insulet Corp. †S 18,937 872,238 OraSure Technologies, Inc. † 49,400 500,916 Sientra, Inc. † 6,253 104,988 Spectranetics Corp. (The) †S 26,000 899,080 STAAR Surgical Co. †S 74,750 680,973 Small Cap Growth Fund     19 COMMON STOCKS (100.2%)* cont. Shares Value Health-care equipment and supplies cont. Steris Corp.S 13,307 $862,959 Trinity Biotech PLC ADR (Ireland) 16,135 282,524 West Pharmaceutical Services, Inc. 14,200 756,008 11,708,569 Health-care providers and services (4.2%) AmSurg Corp. † 11,302 618,558 Capital Senior Living Corp. † 39,200 976,472 Centene Corp. † 6,005 623,619 Chemed Corp.S 11,056 1,168,288 HealthSouth Corp. 15,110 581,131 MWI Veterinary Supply, Inc. † 6,243 1,060,748 Providence Service Corp. (The) † 10,068 366,878 Select Medical Holdings Corp. 44,300 637,920 Surgical Care Affiliates, Inc. † 14,600 491,290 6,524,904 Health-care technology (0.2%) Computer Programs & Systems, Inc. 5,083 308,792 308,792 Hotels, restaurants, and leisure (3.4%) Bloomin’ Brands, Inc. † 15,500 383,780 Buffalo Wild Wings, Inc. † 3,500 631,330 Century Casinos, Inc. † 30,671 154,889 Jack in the Box, Inc. 4,200 335,832 Krispy Kreme Doughnuts, Inc. † 23,100 455,994 Marcus Corp. 27,229 504,009 Papa John’s International, Inc. 16,192 903,514 Penn National Gaming, Inc. †S 22,500 308,925 Popeyes Louisiana Kitchen, Inc. † 10,172 572,378 SeaWorld Entertainment, Inc. 30,000 537,000 Sonic Corp.S 19,400 528,262 5,315,913 Household durables (0.2%) Dixie Group, Inc. (The) † 34,800 319,116 319,116 Household products (0.5%) Harbinger Group, Inc. † 53,231 753,751 753,751 Insurance (1.3%) Amtrust Financial Services, Inc.S 13,800 776,250 Employers Holdings, Inc. 8,971 210,908 HCI Group, Inc. 14,500 626,980 United Insurance Holdings Corp. 20,000 439,000 2,053,138 Internet and catalog retail (0.4%) HSN, Inc. 4,531 344,356 Shutterfly, Inc. † 5,629 234,701 579,057 Internet software and services (3.1%) Amber Road, Inc. †S 10,600 108,332 AOL, Inc. † 16,500 761,805 Borderfree, Inc. †S 32,931 295,062 20     Small Cap Growth Fund COMMON STOCKS (100.2%)* cont. Shares Value Internet software and services cont. ChannelAdvisor Corp. † 25,900 $558,922 Constant Contact, Inc. † 15,000 550,500 IntraLinks Holdings, Inc. † 70,425 838,058 LivePerson, Inc. † 23,900 336,990 NIC, Inc. 22,041 396,518 Rocket Fuel, Inc. †S 30,700 494,884 Web.com Group, Inc. † 22,600 429,174 4,770,245 IT Services (2.2%) Acxiom Corp. † 16,950 343,577 CACI International, Inc. Class A † 11,100 956,598 Global Cash Access Holdings, Inc. † 82,200 587,730 Heartland Payment Systems, Inc.S 11,400 615,030 MAXIMUS, Inc. 10,135 555,803 NeuStar, Inc. Class A †S 14,800 411,440 3,470,178 Leisure products (0.5%) Brunswick Corp. 14,400 738,144 738,144 Life sciences tools and services (0.3%) Cambrex Corp. † 23,000 497,260 497,260 Machinery (3.1%) Altra Industrial Motion Corp.S 22,521 639,371 Greenbrier Cos., Inc. (The)S 12,229 657,064 Kadant, Inc. 12,079 515,653 L.B. Foster Co. Class A 13,762 668,420 Middleby Corp. (The) † 7,100 703,610 Standex International Corp. 12,796 988,619 Wabash National Corp. † 56,000 692,160 4,864,897 Marine (0.2%) Matson, Inc. 10,953 378,098 378,098 Media (3.2%) Carmike Cinemas, Inc. † 14,031 368,594 Entravision Communications Corp. Class A 148,700 963,576 Eros International PLC † 10,936 231,406 Lions Gate Entertainment Corp.S 30,800 986,216 Live Nation Entertainment, Inc. † 33,600 877,296 National CineMedia, Inc. 73,600 1,057,632 Sinclair Broadcast Group, Inc. Class AS 16,800 459,648 4,944,368 Metals and mining (0.4%) Stillwater Mining Co. †S 42,400 624,976 624,976 Multiline retail (0.5%) Dillards, Inc. Class A 6,600 826,188 826,188 Small Cap Growth Fund     21 COMMON STOCKS (100.2%)* cont. Shares Value Oil, gas, and consumable fuels (3.1%) Callon Petroleum Co. † 92,660 $504,997 Delek US Holdings, Inc. 30,300 826,584 EP Energy Corp. Class A †S 32,100 335,124 Gulfport Energy Corp. † 4,810 200,769 Northern Oil and Gas, Inc. †S 101,500 573,475 Rosetta Resources, Inc. † 9,534 212,704 Scorpio Tankers, Inc.S 54,200 470,998 SM Energy Co. 7,900 304,782 Triangle Petroleum Corp. †S 112,000 535,360 Vaalco Energy, Inc. † 40,742 185,784 W&T Offshore, Inc.S 25,586 187,801 Whiting Petroleum Corp. † 12,890 425,370 4,763,748 Paper and forest products (0.6%) Domtar Corp. (Canada)S 6,200 249,364 KapStone Paper and Packaging Corp. † 24,900 729,819 979,183 Personal products (0.9%) Coty, Inc. Class A †S 35,500 733,430 Nu Skin Enterprises, Inc. Class A 6,800 297,160 Nutraceutical International Corp. † 17,700 381,612 1,412,202 Pharmaceuticals (5.1%) Cardiome Pharma Corp. (Canada) † 101,100 935,175 Impax Laboratories, Inc. † 22,900 725,472 Jazz Pharmaceuticals PLC †S 18,766 3,072,553 Nektar Therapeutics †S 43,200 669,600 POZEN, Inc. †S 43,600 348,800 Prestige Brands Holdings, Inc. † 32,040 1,112,429 Sucampo Pharmaceuticals, Inc. Class A †S 42,000 599,760 XenoPort, Inc. † 56,500 495,505 7,959,294 Professional services (2.4%) Corporate Executive Board Co. (The) 7,473 542,017 Kforce, Inc.S 25,080 605,180 Korn/Ferry International † 14,000 402,640 On Assignment, Inc. † 41,245 1,368,922 TrueBlue, Inc. † 33,677 749,313 3,668,072 Real estate investment trusts (REITs) (1.7%) Education Realty Trust, Inc.S 22,485 822,726 New Residential Investment Corp. 49,250 628,923 PS Business Parks, Inc. 9,213 732,802 Sovran Self Storage, Inc. 6,038 526,634 2,711,085 Real estate management and development (0.8%) Alexander & Baldwin, Inc. 12,000 471,120 Altisource Portfolio Solutions SA †S 2,400 81,096 RE/MAX Holdings, Inc. Class A 18,200 623,350 1,175,566 22     Small Cap Growth Fund COMMON STOCKS (100.2%)* cont. Shares Value Road and rail (1.4%) Quality Distribution, Inc. † 63,264 $673,129 Swift Transportation Co. † 53,553 1,533,222 2,206,351 Semiconductors and semiconductor equipment (6.4%) Advanced Energy Industries, Inc. † 10,035 237,830 Cavium, Inc. †S 7,576 468,348 Ceva, Inc. † 27,635 501,299 Cypress Semiconductor Corp. † 28,700 409,836 Fairchild Semiconductor International, Inc. †S 27,536 464,808 Freescale Semiconductor, Ltd. †S 17,771 448,362 Integrated Silicon Solution, Inc. (ISSI) 34,908 578,426 Mellanox Technologies, Ltd. (Israel) †S 10,749 459,305 Microsemi Corp. † 17,401 493,840 Power Integrations, Inc.S 11,400 589,836 RF Micro Devices, Inc. †S 77,571 1,286,903 Semtech Corp. † 9,111 251,190 Silicon Image, Inc. † 83,027 458,309 Spansion, Inc. Class A † 39,100 1,338,002 Synaptics, Inc. †S 12,737 876,815 Ultra Clean Holdings, Inc. † 43,700 405,536 Xcerra Corp. † 76,000 696,160 9,964,805 Software (6.8%) Aspen Technology, Inc. † 15,806 553,526 AVG Technologies NV (Netherlands) † 12,591 248,546 Manhattan Associates, Inc. † 16,352 665,853 Mentor Graphics Corp. 55,167 1,209,261 MobileIron, Inc. † 47,700 475,092 Netscout Systems, Inc. †S 12,116 442,719 Proofpoint, Inc. †S 11,600 559,468 PROS Holdings, Inc. † 17,100 469,908 PTC, Inc. † 23,442 859,149 SolarWinds, Inc. † 17,200 857,076 SS&C Technologies Holdings, Inc. 15,317 895,891 TiVo, Inc. † 57,968 686,341 Tyler Technologies, Inc. † 8,196 896,970 Ultimate Software Group, Inc. †S 6,336 930,220 Verint Systems, Inc. † 15,150 882,942 10,632,962 Specialty retail (2.6%) ANN, Inc. † 16,173 589,991 Brown Shoe Co., Inc. 17,708 569,312 Children’s Place, Inc. (The)S 8,500 484,500 DSW, Inc. Class A 9,300 346,890 GNC Holdings, Inc. Class A 21,400 1,004,944 Lumber Liquidators Holdings, Inc. †S 8,500 563,635 Select Comfort Corp. † 19,346 522,922 4,082,194 Small Cap Growth Fund     23 COMMON STOCKS (100.2%)* cont. Shares Value Technology hardware, storage, and peripherals (1.2%) Cray, Inc. †S 18,400 $634,432 Nimble Storage, Inc. † 17,300 475,750 QLogic Corp. † 52,500 699,300 1,809,482 Textiles, apparel, and luxury goods (1.1%) Iconix Brand Group, Inc. †S 18,700 631,873 lululemon athletica, Inc. (Canada) † 10,500 585,795 Steven Madden, Ltd. † 13,390 426,204 1,643,872 Thrifts and mortgage finance (1.3%) BofI Holding, Inc. †S 8,072 628,082 Heritage Financial Group, Inc. 26,308 681,377 Home Loan Servicing Solutions, Ltd. (Cayman Islands)S 23,500 458,720 Ocwen Financial Corp. †S 19,600 295,960 2,064,139 Trading companies and distributors (0.3%) Beacon Roofing Supply, Inc. † 16,200 450,360 450,360 Total common stocks (cost $120,624,684) $155,844,255 SHORT-TERM INVESTMENTS (20.8%)* Shares Value Putnam Cash Collateral Pool, LLC 0.20%d 31,081,378 $31,081,378 Putnam Short Term Investment Fund 0.10%L 1,297,359 1,297,359 Total short-term investments (cost $32,378,737) $32,378,737 TOTAL INVESTMENTS Total investments (cost $153,003,421) $188,222,992 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $155,580,078. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 24     Small Cap Growth Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $23,931,312 $— $— Consumer staples 4,389,216 — — Energy 6,158,820 — — Financials 12,826,869 — — Health care 39,137,523 — — Industrials 25,748,726 — — Information technology 36,428,543 — — Materials 5,249,798 — — Telecommunication services 1,973,448 — — Total common stocks 155,844,255 — — Short-term investments 1,297,359 31,081,378 — Totals by level $157,141,614 $31,081,378 $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund     25 Statement of assets and liabilities 12/31/14 (Unaudited) ASSETS Investment in securities, at value, including $30,214,754 of securities on loan (Note 1): Unaffiliated issuers (identified cost $120,624,684) $155,844,255 Affiliated issuers (identified cost $32,378,737) (Notes 1 and 5) 32,378,737 Dividends, interest and other receivables 88,200 Receivable for shares of the fund sold 54,765 Receivable for investments sold 36,835 Prepaid assets 43,200 Total assets 188,445,992 LIABILITIES Payable for investments purchased 1,386,678 Payable for shares of the fund repurchased 81,549 Payable for compensation of Manager (Note 2) 79,255 Payable for custodian fees (Note 2) 5,682 Payable for investor servicing fees (Note 2) 15,657 Payable for Trustee compensation and expenses (Note 2) 67,845 Payable for administrative services (Note 2) 1,052 Payable for distribution fees (Note 2) 94,322 Collateral on securities loaned, at value (Note 1) 31,081,378 Other accrued expenses 52,496 Total liabilities 32,865,914 Net assets $155,580,078 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $166,914,235 Accumulated net investment loss (Note 1) (798,049) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (45,755,679) Net unrealized appreciation of investments 35,219,571 Total — Representing net assets applicable to capital shares outstanding $155,580,078 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($120,451,869 divided by 4,044,915 shares) $29.78 Offering price per class A share (100/94.25 of $29.78)* $31.60 Net asset value and offering price per class B share ($1,598,188 divided by 59,307 shares)** $26.95 Net asset value and offering price per class C share ($7,828,206 divided by 291,565 shares)** $26.85 Net asset value and redemption price per class M share ($1,360,924 divided by 48,821 shares) $27.88 Offering price per class M share (100/96.50 of $27.88)* $28.89 Net asset value, offering price and redemption price per class R share ($10,776,428 divided by 371,709 shares) $28.99 Net asset value, offering price and redemption price per class Y share ($13,564,463 divided by 443,046 shares) $30.62 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26     Small Cap Growth Fund Statement of operations Six months ended 12/31/14 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $1,068) $492,301 Interest (including interest income of $285 from investments in affiliated issuers) (Note 5) 285 Securities lending (Note 1) 94,891 Total investment income 587,477 EXPENSES Compensation of Manager (Note 2) 465,012 Investor servicing fees (Note 2) 156,202 Custodian fees (Note 2) 10,263 Trustee compensation and expenses (Note 2) 1,197 Distribution fees (Note 2) 223,849 Administrative services (Note 2) 2,272 Other 98,844 Total expenses 957,639 Expense reduction (Note 2) (14,775) Net expenses 942,864 Net investment loss (355,387) Net realized gain on investments (Notes 1 and 3) 8,295,311 Net unrealized depreciation of investments during the period (4,875,562) Net gain on investments 3,419,749 Net increase in net assets resulting from operations $3,064,362 The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund     27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 12/31/14* Year ended 6/30/14 Operations: Net investment loss $(355,387) $(911,764) Net realized gain on investments and foreign currency transactions 8,295,311 18,220,931 Net unrealized appreciation (depreciation) of investments (4,875,562) 16,630,611 Net increase in net assets resulting from operations 3,064,362 33,939,778 Decrease from capital share transactions (Note 4) (6,932,344) (2,348,205) Total increase (decrease) in net assets (3,867,982) 31,591,573 NET ASSETS Beginning of period 159,448,060 127,856,487 End of period (including accumulated net investment loss of $798,049 and $442,662, respectively) $155,580,078 $159,448,060 *  Unaudited. The accompanying notes are an integral part of these financial statements. 28     Small Cap Growth Fund This page left blank intentionally. Small Cap Growth Fund     29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A December 31, 2014** $29.13 (.06) .71 .65 — $29.78 2.23* $120,452 .61* (.21)* 41* June 30, 2014 22.97 (.15) 6.31 6.16 — 29.13 26.82 124,234 1.24 (.55) 57 June 30, 2013 18.37 .10 4.58 4.68 (.08) (.08) —d — 22.97 25.58 101,158 1.25 .50 98 June 30, 2012 19.95 (.10) (1.48) (1.58) — — —d —d,e 18.37 (7.92) 90,494 1.31 (.57) 141 June 30, 2011 13.70 (.09) 6.34 6.25 — — —d —d,f 19.95 45.62 115,410 1.32 (.50) 108 June 30, 2010 11.44 (.09) 2.35 2.26 — — —d — 13.70 19.76 90,417 1.39g (.67)g 114 Class B December 31, 2014** $26.46 (.15) .64 .49 — $26.95 1.85* $1,598 .99* (.59)* 41* June 30, 2014 21.03 (.33) 5.76 5.43 — 26.46 25.82 1,580 1.99 (1.29) 57 June 30, 2013 16.86 (.06) 4.23 4.17 — — —d — 21.03 24.73 679 2.00 (.30) 98 June 30, 2012 18.40 (.16) (1.38) (1.54) — — —d —d,e 16.86 (8.37) 195 1.70h (.97)h 141 June 30, 2011 12.73 (.20) 5.87 5.67 — — —d —d,f 18.40 44.54 4,140 2.07 (1.25) 108 June 30, 2010 10.71 (.17) 2.19 2.02 — — —d — 12.73 18.86 4,020 2.14g (1.38)g 114 Class C December 31, 2014** $26.36 (.15) .64 .49 — $26.85 1.86* $7,828 .99* (.59)* 41* June 30, 2014 20.95 (.33) 5.74 5.41 — 26.36 25.82 8,093 1.99 (1.30) 57 June 30, 2013 16.80 (.05) 4.20 4.15 — — —d — 20.95 24.70 5,703 2.00 (.26) 98 June 30, 2012 18.39 (.22) (1.37) (1.59) — — —d —d,e 16.80 (8.65) 4,955 2.06 (1.32) 141 June 30, 2011 12.72 (.20) 5.87 5.67 — — —d —d,f 18.39 44.58 6,642 2.07 (1.25) 108 June 30, 2010 10.71 (.18) 2.19 2.01 — — —d — 12.72 18.77 5,266 2.14g (1.41)g 114 Class M December 31, 2014** $27.34 (.12) .66 .54 — $27.88 1.98* $1,361 .87* (.46)* 41* June 30, 2014 21.67 (.27) 5.94 5.67 — 27.34 26.17 1,401 1.74 (1.05) 57 June 30, 2013 17.33 —d 4.34 4.34 — — —d — 21.67 25.04 1,024 1.75 .02 98 June 30, 2012 18.93 (.18) (1.42) (1.60) — — —d —d,e 17.33 (8.45) 1,058 1.81 (1.06) 141 June 30, 2011 13.06 (.16) 6.03 5.87 — — —d —d,f 18.93 44.95 1,256 1.82 (1.00) 108 June 30, 2010 10.96 (.15) 2.25 2.10 — — —d — 13.06 19.16 1,149 1.89g (1.16)g 114 Class R December 31, 2014** $28.40 (.09) .68 .59 — $28.99 2.08* $10,776 .74* (.34)* 41* June 30, 2014 22.45 (.22) 6.17 5.95 — 28.40 26.50 10,707 1.49 (.81) 57 June 30, 2013 17.95 .05 4.49 4.54 (.04) (.04) —d — 22.45 25.32 9,279 1.50 .24 98 June 30, 2012 19.55 (.14) (1.46) (1.60) — — —d —d,e 17.95 (8.18) 7,916 1.56 (.82) 141 June 30, 2011 13.46 (.13) 6.22 6.09 — — —d —d,f 19.55 45.25 9,018 1.57 (.76) 108 June 30, 2010 11.27 (.13) 2.32 2.19 — — —d — 13.46 19.43 5,355 1.64g (.92)g 114 Class Y December 31, 2014** $29.91 (.03) .74 .71 — $30.62 2.37* $13,564 .49* (.09)* 41* June 30, 2014 23.53 (.09) 6.47 6.38 — 29.91 27.11 13,433 .99 (.30) 57 June 30, 2013 18.81 .16 4.69 4.85 (.13) (.13) —d — 23.53 25.95 10,013 1.00 .74 98 June 30, 2012 20.39 (.06) (1.52) (1.58) — — —d —d,e 18.81 (7.75) 7,733 1.06 (.32) 141 June 30, 2011 13.97 (.04) 6.46 6.42 — — —d —d,f 20.39 45.96 9,653 1.07 (.24) 108 June 30, 2010 11.63 (.06) 2.40 2.34 — — —d — 13.97 20.12 7,079 1.14g (.41)g 114 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 Small Cap Growth Fund Small Cap Growth Fund 31 Financial highlights (Continued) *Not annualized. **Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. f Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of 0.20% of average net assets. h Reflects a voluntary waiver of a portion of the class B distribution (12b-1) fees. As a result of such waiver, the expenses for class B shares reflect a reduction of 0.36% based on the average net assets for class B shares for the year ended June 30, 2012. The accompanying notes are an integral part of these financial statements. 32     Small Cap Growth Fund Notes to financial statements 12/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from July 1, 2014 through December 31, 2014. Putnam Small Cap Growth Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of small U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. The fund invests mainly in small companies of a size similar to those in the Russell 2000 Growth Index. As of August 31, 2014, the index was composed of companies having market capitalizations of between $37 million and $7.9 billion. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Small Cap Growth Fund     33 Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 34     Small Cap Growth Fund Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $31,081,378 and the value of securities loaned amounted to $30,214,754. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At June 30, 2014, the fund had a capital loss carryover of $54,053,797 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $8,348,708 N/A $8,348,708 June 30, 2017 45,705,089 N/A 45,705,089 June 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, Small Cap Growth Fund     35 post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $442,662 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2014 and June 30, 2014, and (ii) specified ordinary and currency losses recognized during the period between November 1, 2013 and June 30, 2014), to its fiscal year ending June 30, 2015. The aggregate identified cost on a tax basis is $153,000,614, resulting in gross unrealized appreciation and depreciation of $39,866,256 and $4,643,878, respectively, or net unrealized appreciation of $35,222,378. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 2000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.18%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.312% of the fund’s average net assets before a decrease of $3,486 (0.002% of the fund’s average net assets) based on performance. 36     Small Cap Growth Fund Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $121,737 ClassB 1,543 ClassC 7,869 ClassM 1,371 ClassR 10,635 ClassY 13,047 Total $156,202 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $132 under the expense offset arrangements and by $14,643 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $83, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and Small Cap Growth Fund     37 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $147,473 ClassB 7,474 ClassC 38,149 ClassM 4,984 ClassR 25,769 Total $223,849 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $15,213 and $65 from the sale of classA and classM shares, respectively, and received $712 and $29 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $61,710,134 $68,027,190 U.S. government securities (Long-term) — — Total $61,710,134 $68,027,190 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 12/31/14 Year ended 6/30/14 ClassA Shares Amount Shares Amount Shares sold 231,966 $6,570,435 631,629 $17,395,916 Shares issued in connection with reinvestment of distributions — 231,966 6,570,435 631,629 17,395,916 Shares repurchased (451,826) (12,739,806) (769,900) (21,141,979) Net decrease (219,860) $(6,169,371) (138,271) $(3,746,063) Six months ended 12/31/14 Year ended 6/30/14 ClassB Shares Amount Shares Amount Shares sold 7,845 $200,251 38,029 $967,735 Shares issued in connection with reinvestment of distributions — 7,845 200,251 38,029 967,735 Shares repurchased (8,239) (208,638) (10,608) (261,664) Net increase (decrease) (394) $(8,387) 27,421 $706,071 38     Small Cap Growth Fund Six months ended 12/31/14 Year ended 6/30/14 ClassC Shares Amount Shares Amount Shares sold 16,102 $416,947 84,988 $2,145,178 Shares issued in connection with reinvestment of distributions — 16,102 416,947 84,988 2,145,178 Shares repurchased (31,522) (803,709) (50,200) (1,247,936) Net increase (decrease) (15,420) $(386,762) 34,788 $897,242 Six months ended 12/31/14 Year ended 6/30/14 ClassM Shares Amount Shares Amount Shares sold 2,463 $65,368 12,913 $332,377 Shares issued in connection with reinvestment of distributions — 2,463 65,368 12,913 332,377 Shares repurchased (4,880) (129,759) (8,927) (237,289) Net increase (decrease) (2,417) $(64,391) 3,986 $95,088 Six months ended 12/31/14 Year ended 6/30/14 ClassR Shares Amount Shares Amount Shares sold 31,577 $866,344 79,320 $2,140,763 Shares issued in connection with reinvestment of distributions — 31,577 866,344 79,320 2,140,763 Shares repurchased (36,925) (1,013,265) (115,539) (3,119,336) Net decrease (5,348) $(146,921) (36,219) $(978,573) Six months ended 12/31/14 Year ended 6/30/14 ClassY Shares Amount Shares Amount Shares sold 54,976 $1,607,575 156,598 $4,452,154 Shares issued in connection with reinvestment of distributions — 54,976 1,607,575 156,598 4,452,154 Shares repurchased (61,000) (1,764,087) (133,007) (3,774,124) Net increase (decrease) (6,024) $(156,512) 23,591 $678,030 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $— $20,318,139 $19,020,780 $285 $1,297,359 *Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Small Cap Growth Fund     39 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 40     Small Cap Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Small Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 27, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 27, 2015
